Exhibit 10.2

James Otieno

Hewlett-Packard Company

[g204271kmi001.gif]

VP, Executive Compensation and Services

3000 Hanover Street, ms 1025

 

Palo Alto, CA  94304

 

www.hp.com

 

To:

 

Ann O. Baskins

 

Date:

 

September 28, 2006

 

 

 

 

 

 

 

From:

 

James Otieno

 

Subject:

 

Benefits Summary Upon Resignation

 


EMPLOYEE NAME:

Ann O. Baskins

Hire Date:

01/11/82

 

 

Termination Date:

09/27/2006

 

 

The following is a summary of benefits, payments, and other consideration which
will be provided to you upon your voluntary resignation.

o            Termination Date: September 28, 2006.

o            Equity:

o            Stock Options:

·                  You will have until the close of the market on November 22,
2006 to exercise your options that are vested as of September 28, 2006.

·                  In addition, your unvested outstanding stock options as of
September 28, 2006 will expire on November 22, 2006. On November 20, 2006, the
vesting of a number of your unvested outstanding stock options, beginning with
the stock options with the lowest exercise price and continuing with stock
options having increasingly higher exercise prices, will be accelerated so that
the aggregate intrinsic value of the accelerated stock options equals $1 million
on November 20, 2006.  The intrinsic value of an accelerated option is equal to
the excess of the average of the high and low prices of a share of the Company’s
common stock on November 20, 2006 over the exercise price of such accelerated
option. You will have until the close of the market on November 22, 2006 to
exercise such accelerated options.

·      If the structure or timing of the stock option treatment causes or would
cause you to incur penalties, fines, or extraordinary tax consequences under
Section 409A of the Internal Revenue Code, and any or all of such negative
consequences can be cured by restructuring the equity payment but without any
additional financial consequences to HP, the parties agree to restructure the
stock option treatment in good faith and within reason to cure such curable
negative consequences, and to do so by amending this Agreement promptly, on your
request.  You will notify HP in care of Charles N. Charnas at
charles.charnas@hp.com of any request to restructure no later than Noon Pacific
time, September 29, 2006.

o            Restricted Stock: Upon termination all shares of restricted stock
will be forfeited.

1


--------------------------------------------------------------------------------




 

o            Benefits: You will receive a payout of any accrued retirement
benefits that are applicable, this includes: 401k savings and US Pension
Benefits (including but not limited to the HP Excess Benefit Plan).   Please
note that you may be able to rollover some of the retirement payouts into a
qualified account to preserve favorable tax treatment.  In addition, you will
receive a cash payment of the balance of your unused vacation time.

o            Computer Equipment:  Office and home equipment (laptop, home pc,
printer etc.) must be returned to HP upon your termination.

o            Health:  You are eligible to participate in HP’s continued Group
Medical through COBRA for up to 18 months.

o            Release and Waiver of Claims:  As a condition to receiving these
terms, you must sign a general waiver and release agreement.

Ann, above are the essential terms of the agreement between you and HP
concerning the termination of your employment.  There will be no other payments
to you other than those specified above.

I hereby resign as of the resignation date above.

Ann, please sign below to indicate your agreement with the terms and conditions
set forth in this document.

 

Hewlett-Packard Company

 

 

/s/ Ann O. Baskins

 

/s/ Charles N. Charnas

Ann O. Baskins

 

By: Charles N. Charnas

 

 

Vice President, Deputy General Counsel and Assistant Secretary

 

 

 

 

 

 

 

 

 

Date:

September 28, 2006

 

Date:

September 28, 2006

 

2


--------------------------------------------------------------------------------




 

Other Termination Benefits:

This summary table is intended to provide summary information only.  The terms
of your agreement and applicable plan documents/plan notices govern.

Program

 

Benefit

 

Comments

Health

Medical

 

·  UHC Core $1,200 Deductible PPO (You Only)

 

·  Coverage ends on date of termination, but can be continued for up to 18
months under COBRA.

·  Current COBRA premium for You Only is $341.41/month. Costs are subject to
increase annually effective each January 1.

·  A COBRA packet will be mailed to you from the HP Benefits Center.

·  To enroll in COBRA or ask questions about your coverage, please call the HP
Benefits Center at 1-800-890-3100 (choose the “Benefits Center” option)

Dental

 

·  HP Dental Plan (You Only)

 

·  Coverage ends on date of termination, but can be continued for up to 18
months under COBRA.

·  Current COBRA premium for You Only is $38.90/month. Costs are subject to
increase annually effective each January 1.

·  A COBRA packet will be mailed to you from the HP Benefits Center. To enroll
in COBRA or ask questions about your coverage, please call the HP Benefits
Center at 1-800-890-3100 (choose the “Benefits Center” option)

Vision

 

·  HP Vision Plan (You Only)

 

·  Coverage ends on date of termination, but can be continued for up to 18
months under COBRA.

·  Current COBRA premium for HP Vision Plan for You Only is $11.51/month. Costs
are subject to increase annually effective each January 1.

·  A COBRA packet will be mailed to you from the HP Benefits Center.

·  To enroll in COBRA or ask questions about your coverage, please call the HP
Benefits Center at 1-800-890-3100 (choose the “Benefits Center” option)

 

3


--------------------------------------------------------------------------------




 

Employee Life Insurance

 

·  1 x Pay ($500,000)

 

·  Coverage ends 31 days following your date of termination.

·  Portable term life insurance coverage can be continued or converted to an
individual policy through Prudential.

·  Applications for porting life insurance coverage or converting life insurance
coverage will automatically be mailed to you after termination.

·  Applications must be completed and submitted within 60 days of termination.

Employee AD&D

 

·  1 x Pay ($500,000)

 

·  Coverage ends on date of termination.

·  Portable term AD&D coverage can be continued directly through Prudential.

·  Application for portable AD&D coverage will automatically be mailed to you
after termination.

·  Application must be completed and submitted within 60 days of termination.

·  In order to continue AD&D insurance coverage, you must also continue life
insurance coverage.

LTD Dependent Health Continuation

 

·  60% of Pay

 

·  Coverage ends upon termination.

·  Conversion option not available for this plan.

Other Benefits

HP 401(k) Plan

 

·  Total Balance* as of 9/26/06 is $432,767.71; 100% Vested

 

*  Balance may change due to market fluctuation.

 

·  Account will be available for a distribution or could remain in the Plan
until as late as age 70.5.

HP Retirement Plan

 

·  Estimated lump sum of $199,646 or monthly annuity of $1,075 with commencement
date of 10/01/2006.

 

·  Balance is fully vested.

·  This money will be payable as lump sum or annuity following termination or
could remain in the Plan until as late as age 70.5.

HP Deferred Profit Sharing Plan

 

·  Estimated lump sum of $203,296 or monthly annuity of $1,094 with commencement
date of 10/01/2006.

 

·  Balance is fully vested.

·  This money will be payable as lump sum or annuity following termination or
could remain in the Plan until as late as age 70.5.

 

4


--------------------------------------------------------------------------------




 

Excess Benefit Plan (the nonqualified portion of the HP Retirement Plan)

 

·  Estimated lump sum of $946,210 payable as a lump sum April 2007.

 

·  Balance is fully vested.

·  This money will be paid as a lump sum the seventh month following termination
(April 2007).

Vacation Accrual Payout

 

·  Accrued hours not taken will be paid out at termination (refer to final pay
stub).

 

·  Accrued hours not taken will be paid out at termination (refer to final pay
stub).

Computer Equipment

 

·  All office and home office equipment must be returned to HP

 

REMEMBER TO UPDATE YOUR ADDRESS

All future payments, benefit information and communications will be sent to the
home address on file at Hewlett Packard. If your home address changes, you must
complete and submit a Change of Address form to HP. Having your current address
on file will help to ensure that payments and important communications are
received.

 

5


--------------------------------------------------------------------------------